Citation Nr: 1037570	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  03-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What schedular evaluation is warranted for left knee 
arthritis with limitation of extension from August 4, 2008?

2.  Entitlement to an extraschedular evaluation for a left knee 
disability from February 23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for a left knee 
disability and assigned a 20 percent evaluation, as of February 
23, 2000.

The Board remanded the case in March 2005 and January 2006 for 
additional development and adjudicative action.  In an August 
2006 decision, the Board denied an initial evaluation in excess 
of 20 percent for a torn medial meniscus and a probable tear of 
the lateral meniscus of the left knee, with patellar tendinitis, 
and denied an extraschedular evaluation.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In April 2008, the Veteran and the Secretary of VA filed a joint 
motion to vacate and remand the August 2006 decision finding that 
the Board provided inadequate reasons and bases for its 
determination that the Veteran did not warrant an evaluation in 
excess of 20 percent for the left knee.  That same month, the 
Court granted the motion.  

In June 2008, the Board denied entitlement to an initial 
evaluation in excess of 20 percent for a torn medial meniscus and 
a probable tear of the lateral meniscus of the left knee, with 
patellar tendinitis from February 23, 2000, to August 27, 2005.  
It deferred the question whether the Veteran was entitled to an 
evaluation in excess of 20 percent as of August 27, 2005, pending 
a VA examination.  The Board awarded a separate 10 percent 
evaluation for left knee arthritis with a limitation of extension 
but deferred the question whether that disability warranted an 
evaluation in excess of 10 percent pending a VA examination.  The 
remaining issues were then remanded for additional development 
and adjudicative action.  

While the case was in remand status and following an August 2008 
VA examination, the RO awarded a 30 percent evaluation for left 
knee arthritis with limitation of extension, effective August 4, 
2008.  Because this is not the maximum evaluation, this part of 
the Veteran's claim continues.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (claimant will be presumed to be seeking maximum 
benefit allowed by law and regulation, and claim remains in 
controversy where less than maximum available benefit is 
awarded).

In June 2009, the Board denied entitlement to an initial 
evaluation in excess of 20 percent for a torn medial meniscus and 
a probable tear of the lateral meniscus of the left knee, with 
patellar tendinitis as of August 27, 2005.  It also denied an 
initial evaluation in excess of 10 percent for left knee 
arthritis with limitation of extension from August 27, 2005, to 
August 3, 2008.  It remanded the question what schedular 
evaluation was warranted for left knee arthritis with limitation 
of extension from August 4, 2008, and entitlement to an 
extraschedular evaluation for a left knee disability from 
February 23, 2000, so that the examiner who performed the August 
2008 examiner could clarify her clinical findings in the August 
2008 examination report.  The case has been returned to the Board 
for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon further review of the case, the Board finds that a remand is 
necessary to provide the Veteran with a VA examination.  The 
clinical findings made in the August 2008 VA examination report 
are lacking in important details that the Board finds are 
necessary to determine whether an increased rating is warranted.  
For example, the examiner did not address the Veteran's motor 
strength in the lower extremities so that the Board could compare 
the strength of the left leg to the right leg and determine if 
there is objective evidence of weakness.  Additionally, the 
examiner did not address whether the left leg has atrophy, to 
include disuse of the extremity.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request that he identify any treatment he had 
received since 2008 for his left knee 
disorder.  Thereafter, the RO/AMC should 
undertake any necessary development.

2.  The RO/AMC should then schedule the 
Veteran for a VA joints examination by an 
orthopedic specialist.  The claims folder 
and a copy of this REMAND are to be made 
available for the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating knee disabilities, the examiner is 
to provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of his 
service-connected left knee disability.  

The examiner is to address whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the service-
connected left knee disability.  If pain on 
motion is observed, the examiner must 
indicate the point at which pain begins.  The 
examiner must address the motor strength of 
the Veteran's lower extremities and address 
whether the left lower extremity shows 
atrophy, and if so, the cause of that 
atrophy.  The examiner must indicate whether, 
and to what extent, the appellant experiences 
any functional loss due to pain and/or any of 
the other symptoms during flare-ups and/or 
with repeated use.  To the extent possible, 
the examiner should express any additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner must address whether the 
clinical findings during his/her examination 
are consistent with the clinical findings in 
the August 2008 VA examination report.  If 
the answer is yes, please explain how the 
clinical findings are consistent.  

If the answer is no, the examiner is to opine 
whether it is more likely than not that the 
clinical findings made in the August 2008 VA 
examination report were inaccurately 
reported.  In this latter respect, the Board 
has difficulty reconciling the apparent 2008 
finding that extension was limited to 30 
degrees based on the totality of the record, 
to include a specific finding in that same 
examination report that the appellant showed 
motion from 0 of extension to 110 degrees of 
flexion. 

A complete rationale for the opinions 
expressed must be provided.  

The examiner is to append a copy of 
their Curriculum Vitae to the 
examination report.

3.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

4.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issues 
of what schedular evaluation is warranted for 
left knee arthritis with limitation of 
extension from August 4, 2008 and entitlement 
to an extraschedular evaluation for a left 
knee disability from February 23, 2000.  If 
either or both of the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

